DISMISS in Part and DENY in Part; and Opinion File May 23, 2013.




                                          S
                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00665-CV

                      IN RE ANDREW DAVID MALONE JR., Relator

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. F86-95910-QN

                               MEMORANDUM OPINION
                         Before Justices Moseley, Francis, and Fillmore
                                  Opinion by Justice Fillmore
       The Court has before it relator’s petition for writ of mandamus asking us to order the trial

court to “immediately transmit to the Court of Criminal Appeals a copy of the motion ‘nunc pro

tunc’ pre-sentence jail time credits.” To the extent relator complains the trial court is not

properly forwarding to the Court of Criminal Appeals documents related to his article 11.07

post-conviction writ of habeas corpus, we conclude we do not have jurisdiction over the petition.

See TEX. CODE CRIM. P. ANN. art. 11.07 (West Supp. 2012); In re Hampton, No. 05-07-00440-

CV, 2007 WL 1168446, at * 1 (Tex. App.–– Dallas Apr. 20, 2007, orig. proceeding) (mem. op.).

       To the extent relator is asking this Court to order the trial court to rule on his motion for a

judgment nunc pro tunc awarding him additional back time credit, we conclude the record does

not show appellant is entitled to the relief sought. See Simon v. Levario, 306 S.W.3d 318, 320–

21 (Tex. Crim. App. 2009) (orig. proceeding); State of Tex. ex rel. Hill v. Court of Appeals for

the Fifth Dist., 34 S.W.3d 924, 927–28 (Tex. Crim. App. 2001) (orig. proceeding).
      We dismiss in part and deny in part relator’s petition for writ of mandamus.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE



130665F.P05




                                             –2–